Order entered April 9, 2020




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00345-CV

                 STAR MEDICAL CENTER, LLC, Appellant

                                       V.

             TRITIN MEDICAL DISTRIBUTION LLC, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-03362-2019

                                   ORDER

      The clerk’s record in this accelerated appeal was filed March 25, 2020. The

following day, a corrected clerk’s record was filed. To avoid confusion, we

STRIKE the clerk’s record filed March 25th. The appeal will proceed on the

corrected clerk’s record.


                                            /s/   BILL WHITEHILL
                                                  JUSTICE